Citation Nr: 0409597	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of a fracture of the left femur, currently rated 20 
percent disabling.  

2.  Entitlement to service connection for a right hip disability, 
including as secondary to the service-connected residuals of a 
fracture of the left femur.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active air service from January 1989 to June 
1992, including service in support of Operation Desert 
Sheild/Storm from August 1990 to June 1992; while subsequently 
serving with the Air National Guard of the United States, he was 
recalled to active duty from October 1992 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 1998 rating determination by the New York, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for a right hip 
disability is the subject of the present decision by the Board; 
the increased rating issue is the subject of the Remand that 
follows the order portion of this decision.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.    

2.  The appellant does not currently have a right hip disability.  


CONCLUSION OF LAW

Service connection for a right hip disability is denied.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.301, 3.310(a) 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in November 
2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially eliminate the 
threshold requirement that a claimant submit evidence of a well-
grounded claim; they provide instead that VA will assist a 
claimant in obtaining evidence necessary to substantiate a claim 
unless there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA to 
notify a claimant and the claimant's representative, if any, of 
any information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate the 
claim.  As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if any, 
of the necessary evidence must be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA is required to notify the claimant that 
to submit any pertinent evidence in his possession.

The record reflects that through various letters, the statement of 
the case and supplements thereto, the RO has notified the 
appellant of the evidence and information needed to substantiate 
the current claim seeking service connection for a right hip 
disability, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and the 
evidence that the appellant should submit if he did not desire the 
RO to obtain the evidence on his behalf.  See, e.g., the letters 
addressed to the appellant by the RO dated February 24, 1998, July 
2, 2002, October 30, 2002, and July 2, 2003.  In the latter 
letter, the RO specifically informed the appellant of the current 
status of his claim and of the evidence already of record in 
support of that claim, and of what the evidence must show in order 
to support the claim.  The appellant was then specifically asked 
to inform the RO of any additional evidence or information which 
he thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent to 
his claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such evidence, 
the Board believes that the veteran was on notice of the fact that 
he should submit any pertinent evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, the appellant has been accorded a VA examination in 
connection with the current claim, and extensive VA and private 
medical records have been obtained.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the present 
claim, and the Board is also unaware of any such outstanding 
evidence or information.  Furthermore, the appellant's 
representative specified on VA Form 646, dated in February 2004, 
that all pertinent evidence was already of record.  Therefore, the 
Board is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) should at least 
"precede an initial unfavorable AOJ decision on a service-
connection claim."  Since the veteran's claim commenced and was 
initially adjudicated in 1998, long before the enactment of the 
VCAA in November 2000, strict compliance with the timing 
requirement set forth at length by the Court in Pelegrini was not 
possible in this case.  The supplemental statement of the case 
issued in July 2003 reflects that the claim at issue in this 
appeal was considered on a de novo basis following the receipt of 
the last pertinent evidence and after the issuance of the VCAA 
letters in July and October 2002; but no additional review was 
conducted after the July 2003 VCAA letter since the appellant did 
not respond to this request for additional information or 
evidence.  Therefore, in the Board's opinion, there has been no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Moreover, satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not absolutely 
meet these standards.  Such an action would render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
That is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial rating 
action.  Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the case 
would be required, and finally, the submission of a substantive 
appeal by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially place 
the veteran at the end of the line of cases waiting to be 
adjudicated.  In the Board's opinion, no useful purpose would be 
served by this course of action in light of the fact that the 
veteran's claims were considered by the RO on a de novo basis 
after issuance of the notice required under the VCAA.  

Accordingly, the Board will address the merits of the veteran's 
claim.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Where a veteran served for at least 90 days during a period of war 
or after December 31, 1946, and manifests arthritis to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection can also be granted for any disability which is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  

The appellant has established his entitlement to service 
connection for the postoperative residuals of a fracture of the 
shaft of the left femur which was incurred in service as a result 
of a motorcycle accident.  In December 1997, he filed a claim 
seeking service connection for a right hip disability as secondary 
to this service-connected disability.  

The service medical records are devoid of complaints or findings 
indicative of a right hip disability, as is the report of a VA 
general medical examination of the appellant in September 1992; 
and it is not contended otherwise.  Extensive private and VA 
medical records dating from 1994 to 2002 have been obtained and 
reviewed, but these record do not reflect any mention of a right 
hip disability.  Official VA examinations of the appellant in 
March 1998 and November 2000 were likewise negative for the 
claimed right hip disability.  The appellant was informed of this 
evidentiary deficiency in the statement of the case and supplement 
thereto, but he has not responded to requests by the RO to submit 
additional medical evidence to support his claim.  

In December 2002, the appellant was accorded a VA medical 
examination.  The examiner was specifically requested to describe 
any disability of the right hip and to furnish a medical opinion 
as to whether such a disability had been caused or aggravated by 
the service-connected left femur injury.  The VA examiner reported 
that the right hip, ankle and knee all demonstrated a full range 
of motion, and he did not include any diagnosis of a right hip 
disability in the report of this VA examination.  

In the absence of any medical evidence that the appellant 
currently has a right hip disability, this claim will be denied.  


ORDER

Service connection for a right hip disability is denied.  


REMAND

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The present claim seeking an increased rating for the 
postoperative residuals of a fracture of the left femur was 
received in December 1997, at which time a 20 percent schedular 
rating was assigned under Diagnostic Code 5255 of the Rating 
Schedule.  In July 1998, the appellant underwent arthroscopic 
surgery and a meniscectomy on his left knee due to a left meniscal 
tear.  A temporary total disability rating under 38 C.F.R. § 4.30 
was subsequently assigned from July 20 to September 1, 1998 (which 
the appellant has not appealed) and then the prior 20 percent 
rating was continued (which he has appealed).  

It seems clear from the medical evidence that the appellant has 
experienced disability in both his left hip and left knee as a 
result of the service-connected left femur fracture.  In the 
supplemental statement of the case issued to the appellant in July 
2003, it was stated that both the left knee and left hip 
disability were shown to be of moderate degree on the last VA 
examination in December 2002, but that "[y]our left knee and hip 
are used to support your evaluation for status post fracture, left 
femur, and can not be separately evaluated."  The RO did not cite 
any legal authority for this statement, and the Board is likewise 
unaware of any legal authority for denying separate ratings for 
the appellant's service-connected left knee and left hip 
disabilities.  In order to prevent any prejudice to the appellant, 
the RO should initially assign these separate ratings.  

Moreover, there is some mention in the evidence of traumatic 
arthritis in either the left knee or left hip, or both, and 
separate evaluations under Diagnostic Code 5010 of the Rating 
Schedule should also be considered by the RO, as should also 
evaluation of the left knee under the Diagnostic Codes (5258 & 
5259) pertaining to meniscal tears both before and after surgery.  
The highest rating possible under these alternative criteria 
should be assigned for both the left knee and left hip 
disabilities.  

Accordingly, this appeal is remanded to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following further 
actions:  

1.  The RO should issue a letter to the appellant providing him 
with the notice required under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) pertaining to the current claim seeking an increased 
rating for the residuals of a fracture of the left femur, to 
include a request that the appellant submit any pertinent evidence 
in his possession.  

2.  The RO should take appropriate steps to obtain a copy of any 
pertinent evidence identified but not provided by the appellant.  

3.  If the RO is unable to obtain a copy of any pertinent evidence 
identified by the appellant, it should so inform the appellant and 
his representative and request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has been completed, 
including an additional VA examination, if necessary, the RO 
should readjudicate the current claim on a de novo basis without 
reference to prior adjudications, since the receipt of the current 
claim in December 1997.  The RO should assign separate ratings for 
the left knee and left hip disabilities under the appropriate 
Diagnostic Codes, as discussed above.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his representative 
should be furnished an appropriate supplemental statement of the 
case and provided the requisite opportunity to respond.  In 
accordance with proper appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument on 
the remanded matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)




States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



